UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-03140 Northern States Power Company (Exact name of registrant as specified in its charter) Wisconsin 39-0508315 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1414 West Hamilton Avenue Eau Claire, Wisconsin 54701 (Address of principal executive offices) Registrant’s telephone number, including area code: 715-839-2625 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.o Large accelerated filero Accelerated filerx Non-accelerated filer (Do not check if a smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yes x No As of Feb. 25, 2013, 933,000 shares of common stock, par value $100 per share, were outstanding, all of which were held by Xcel Energy Inc., a Minnesota corporation. DOCUMENTS INCORPORATED BY REFERENCE Xcel Energy Inc.’s Definitive Proxy Statement for its 2013 Annual Meeting of Shareholders is incorporated by reference into Part III of this Form 10-K. Northern States Power Company meets the conditions set forth in General Instruction I(1)(a) and (b) of Form 10-K and is therefore filing this form with the reduced disclosure format permitted by General Instruction I(2). TABLE OF CONTENTS Index PART I 3 Item 1 — Business 3 DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS 3 COMPANY OVERVIEW 5 ELECTRIC UTILITY OPERATIONS 5 Public Utility Regulation 5 Capacity and Demand 6 Energy Sources and Related Transmission Initiatives 6 Fuel Supply and Costs 7 Fuel Sources 7 Renewable Energy Sources 8 Summary of Recent Federal Regulatory Developments 9 Electric Operating Statistics 10 NATURAL GAS UTILITY OPERATIONS 11 Public Utility Regulation 11 Capability and Demand 12 Natural Gas Supply and Costs 12 Natural Gas Operating Statistics 13 GENERAL 13 ENVIRONMENTAL MATTERS 14 EMPLOYEES 14 Item 1A — Risk Factors 14 Item 1B — Unresolved Staff Comments 23 Item 2 — Properties 24 Item 3 — Legal Proceedings 24 Item 4 — Mine Safety Disclosures 24 PART II 24 Item 5 — Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 24 Item 6 — Selected Financial Data 25 Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A — Quantitative and Qualitative Disclosures About Market Risk 28 Item 8 — Financial Statements and Supplementary Data 28 Item 9 — Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 67 Item 9A — Controls and Procedures 68 Item 9B — Other Information 68 PART III 68 Item 10 — Directors, Executive Officers and Corporate Governance 68 Item 11 — Executive Compensation 68 Item 12 — Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 68 Item 13 — Certain Relationships and Related Transactions, and Director Independence 68 Item 14 — Principal Accountant Fees and Services 68 PART IV 69 Item 15 — Exhibits, Financial Statement Schedules 69 SIGNATURES 72 This Form 10-K is filed by NSP-Wisconsin.NSP-Wisconsin is a wholly owned subsidiary of Xcel Energy Inc. Additional information on Xcel Energy is available in various filings with the SEC.This report should be read in its entirety. 2 Table of Contents PART I Item l — Business DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS Xcel Energy Inc.’s Subsidiaries and Affiliates (current and former) NSP-Minnesota Northern States Power Company, a Minnesota corporation NSP System The integrated electric production and transmission system of NSP-Minnesota and NSP-Wisconsin managed by NSP-Minnesota NSP-Wisconsin Northern States Power Company, a Wisconsin corporation PSCo Public Service Company of Colorado SPS Southwestern Public Service Company Utility subsidiaries NSP-Minnesota, NSP-Wisconsin, PSCo and SPS Xcel Energy Xcel Energy Inc. and its subsidiaries Federal and State Regulatory Agencies DOT United States Department of Transportation EPA United States Environmental Protection Agency FERC Federal Energy Regulatory Commission IRS Internal Revenue Service MPSC Michigan Public Service Commission MPUC Minnesota Public Utilities Commission NERC North American Electric Reliability Corporation NRC Nuclear Regulatory Commission PSCW Public Service Commission of Wisconsin SEC Securities and Exchange Commission WDNR Wisconsin Department of Natural Resources Electric, Purchased Gas and Resource Adjustment Clauses CIP Conservation improvement program FCA Fuel clause adjustment Other Terms and Abbreviations AFUDC Allowance for funds used during construction APBO Accumulated postretirement benefit obligation ARC Aggregator of Retail Customers ARO Asset retirement obligation ASU FASB Accounting Standards Update CAA Clean Air Act CAIR Clean Air Interstate Rule CapX2020 Alliance of electric cooperatives, municipals and investor-owned utilities in the upper Midwest involved in a joint transmission line planning and construction effort CO2 Carbon dioxide CPCN Certificate of public convenience and necessity CSAPR Cross-State Air Pollution Rule CWIP Construction work in progress ETR Effective tax rate FASB Financial Accounting Standards Board GAAP Generally accepted accounting principles GHG IFRS Greenhouse gas International Financial Reporting Standards LNG Liquefied natural gas MACT Maximum Achievable Control Technology MGP Manufactured gas plant MISO Midwest Independent Transmission System Operator, Inc. Moody’s Moody’s Investor Services, Inc. 3 Table of Contents MVP Multi-Value Project Native load Customer demand of retail and wholesale customers whereby a utility has an obligation to serve under statute or long-term contract NOL Net operating loss NOx Nitrogen oxide O&M Operating and maintenance OCI Other comprehensive income PCB Polychlorinated biphenyl PJM PJM Interconnection, LLC PM Particulate matter PPA Purchased power agreement PRP Potentially responsible party PTC Production tax credit PV Photovoltaic REC Renewable energy credit ROE Return on equity RPS Renewable portfolio standards RSG Revenue sufficiency guarantee RTO Regional Transmission Organization SO2 Sulfur dioxide Standard & Poor’s Standard & Poor’s Ratings Services Measurements KV Kilovolts KWh Kilowatt hours Mcf Thousand cubic feet MMBtu Million British thermal units MW Megawatts MWh Megawatt hours 4 Table of Contents COMPANY OVERVIEW NSP-Wisconsin was incorporated in 1901 under the laws of Wisconsin.NSP-Wisconsin is an operating utility primarily engaged in the generation, transmission, distribution and sale of electricity in portions of northwestern Wisconsin and in the western portion of the Upper Peninsula of Michigan.The wholesale customers served by NSP-Wisconsin comprised approximately 6 percent of its total KWh sold in 2012.NSP-Wisconsin also purchases, transports, distributes and sells natural gas to retail customers and transports customer-owned natural gas in the same service territory.NSP-Wisconsin provides electric utility service to approximately 251,000 customers and natural gas utility service to approximately 108,000 customers.Approximately 98 percent of NSP-Wisconsin’s retail electric operating revenues were derived from operations in Wisconsin during 2012.Although NSP-Wisconsin’s large commercial and industrial electric retail customers are comprised of many diversified industries, a significant portion of NSP-Wisconsin’s large commercial and industrial electric sales include customers in the following industries:paper and allied products, food products, as well as oil and gas extraction.For small commercial and industrial customers, significant electric retail sales include customers in the following industries:grocery and dining establishments and educational services.Generally, NSP-Wisconsin’s earnings contribute approximately 5 percent to 10 percent of Xcel Energy’s consolidated net income. The electric production and transmission costs of the entire NSP System are shared by NSP-Minnesota and NSP-Wisconsin.A FERC-approved Interchange Agreement between the two companies provides for the sharing of all generation and transmission costs of the NSP System.Such costs include current and potential obligations of NSP-Minnesota related to its nuclear generating facilities. NSP-Wisconsin owns the following direct subsidiaries: Chippewa and Flambeau Improvement Co., which operates hydro reservoirs; Clearwater Investments Inc., which owns interests in affordable housing; and NSP Lands, Inc., which holds real estate. NSP-Wisconsin conducts its utility business in the following reportable segments: regulated electric utility, regulated natural gas utility and all other.See Note 13 to the consolidated financial statements for further discussion relating to comparative segment revenues, net income and related financial information. NSP-Wisconsin’s corporate strategy focuses on three core objectives: obtain stakeholder alignment; invest in our regulated utility businesses; and earn a fair return on our utility investments.NSP-Wisconsin files periodic rate cases and establishes formula rates or automatic rate adjustment mechanisms with state and federal regulators to earn a return on its investments and recover costs of operations.Environmental leadership is a core priority for NSP-Wisconsin and is designed to meet customer and policy maker expectations for clean energy at a competitive price while creating shareholder value. ELECTRIC UTILITY OPERATIONS Public Utility Regulation Summary of Regulatory Agencies and Areas of Jurisdiction — Retail rates, services and other aspects of NSP-Wisconsin’s operations are regulated by the PSCW and the MPSC, within their respective states.In addition, each of the state commissions certifies the need for new generating plants and electric transmission lines before the facilities may be sited and built.NSP-Wisconsin is subject to the jurisdiction of the FERC with respect to its wholesale electric operations, hydroelectric generation licensing, accounting practices, wholesale sales for resale, the transmission of electricity in interstate commerce, compliance with the NERC electric reliability standards, asset transactions and mergers, and natural gas transactions in interstate commerce.NSP-Wisconsin and NSP-Minnesota have been granted continued joint authorization from the FERC to make wholesale electric sales at market-based prices.NSP-Wisconsin is a transmission owning member of the MISO RTO. The PSCW has a biennial base rate filing requirement.By June of each odd numbered year, NSP-Wisconsin must submit a rate filing for the test year beginning the following January. Fuel and Purchased Energy Cost Recovery Mechanisms — NSP-Wisconsin does not have an automatic electric fuel adjustment clause for Wisconsin retail customers.Instead, under Wisconsin rules, utilities submit a forward-looking annual fuel cost plan to the PSCW for approval.Once the PSCW approves the fuel cost plan, utilities defer the amount of any fuel cost over-collection or under-collection in excess of a two percent annual tolerance band, for future rate recovery or refund.Approval of a fuel cost plan and any rate adjustment for refund or recovery of deferred costs is determined by the PSCW after an opportunity for a hearing.Rate recovery of deferred fuel cost is subject to an earnings test based on the utility’s most recently authorized ROE. NSP-Wisconsin’s wholesale electric rate schedules include a FCA to provide for adjustments to billings and revenues for changes in the cost of fuel and purchased energy.Effective Jan. 1, 2013, NSP-Wisconsin no longer serves any wholesale municipal electric customers.Rates for wholesale municipal services provided in 2012 will be subject to a formula rate true-up in 2013. 5 Table of Contents NSP-Wisconsin’s retail electric rate schedules for Michigan customers include power supply cost recovery factors, which are based on 12-month projections.After each 12-month period, a reconciliation is submitted whereby over-collections are refunded and any under-collections are collected from the customers over the subsequent 12-month period. Wisconsin Energy Efficiency and Conservation Goals — In June 2011, the Wisconsin biennial budget bill was signed into law, which rolled back the projected increases for state energy efficiency and conservation funding effective in 2012.Based on this action, NSP-Wisconsin was allocated approximately $8.1 million of the statewide program costs in 2012.This amount is expected to increase to approximately $8.6 million by 2014. Historically, NSP-Wisconsin has recovered these costs in rates charged to Wisconsin retail customers and expects to recover the program costs in rates going forward. Capacity and Demand Uninterrupted system peak demand for the NSP System’s electric utility for each of the last three years and the forecast for 2013, assuming normal weather, is listed below. System Peak Demand (in MW) 2013 Forecast NSP System The peak demand for the NSP System typically occurs in the summer.The 2012 uninterrupted system peak demand for the NSP System occurred on July 2, 2012.The 2011 peak demand occurred on a day with extremely high temperatures and humidity, which resulted in the highest uninterrupted system peak demand since July 31, 2006.The 2012 peak demand occurred uninterrupted on a day with weather much closer to normal peak day conditions.The forecast for 2013 assumes normal peak day weather and includes the impact of the termination of several firm wholesale contracts primarily at NSP-Wisconsin.The 2013 forecast also reflects the impact of two large commercial and industrial customers that have ceased operations.These customers represented 0.05 percent of 2012 sales. Energy Sources and Related Transmission Initiatives The NSP System expects to use existing power plants, power purchases, CIP options, new generation facilities and expansion of existing power plants to meet its system capacity requirements. Purchased Power — Through the Interchange Agreement, NSP-Wisconsin receives power purchased by NSP-Minnesota from other utilities and independent power producers.Long-term purchased power contracts typically require a periodic payment to secure the capacity and a charge for the associated energy actually purchased.NSP-Minnesota also makes short-term purchases to meet system load and energy requirements, to replace generation from company-owned units under maintenance or during outages, to meet operating reserve obligations, or to obtain energy at a lower cost. Purchased Transmission Services — In addition to using their integrated transmission system, NSP-Wisconsin and NSP-Minnesota have contracts with MISO and regional transmission service providers to deliver power and energy to the NSP System. NSP System Resource Plans — As noted above, the electric production and transmission system of NSP-Wisconsin is managed as an integrated system with that of NSP-Minnesota, and the costs of the entire NSP System are shared by NSP-Minnesota and NSP-Wisconsin under a FERC-approved Interchange Agreement.Therefore, the Minnesota resource plans have a direct impact on the costs that are shared by NSP-Wisconsin. In November 2012, the MPUC issued an order on NSP-Minnesota’s resource plan and required additional filings to determine the next resources needed for the NSP System generating capacity.In December 2012, NSP-Minnesota filed its information indicating an estimated need of 150 MW in 2017 and increasing to 440 MW by 2019, with the size and timing to be determined by the MPUC.A competitive acquisition process is anticipated to commence in March 2013 and result in the selection of a developer or developers by the MPUC in the fourth quarter of 2013. NSP-WisconsinCapX2020 CPCN —The PSCW issued a CPCN for the Wisconsin portion of the CapX2020 Hampton, Minn. to Rochester, Minn. to La Crosse, Wis. 345 KV project in May 2012.The Wisconsin portion consists of approximately 50 miles of new transmission line.The PSCW also approved a route permit and the cost is estimated at $211 million.Subsequent legal challenges to the PSCW’s order by intervenors were unsuccessful, thereby rendering the PSCW’s order final.Construction on the Wisconsin portion of the line is anticipated to begin in 2014 and the line is expected to go into service in 2015. 6 Table of Contents Fuel Supply and Costs The following table shows the delivered cost per MMBtu of each significant category of fuel consumed for owned electric generation, the percentage of total fuel requirements represented by each category of fuel and the total weighted average cost of all fuels. Coal* Nuclear Natural Gas Weighted Average Owned NSP System Generating Plants Cost Percent Cost Percent Cost Percent Fuel Cost $ 47 % $ 42 % $ 11 % $ 55 40 5 51 42 7 * Includes refuse-derived fuel and wood. See Item 1A for further discussion of fuel supply and costs. Fuel Sources Coal — The NSP System normally maintains approximately 41 days of coal inventory.Coal supply inventories at Dec. 31, 2012 and 2011 were approximately 39 and 48 days usage, respectively.NSP-Minnesota’s generation stations use low-sulfur western coal purchased primarily under contracts with suppliers operating in Wyoming and Montana.During 2012 and 2011, coal requirements for the NSP System’s major coal-fired generating plants were approximately 7.2 million tons and 9.5 million tons, respectively.The estimated coal requirements for 2013 are approximately 8.6 million tons. NSP-Minnesota and NSP-Wisconsin have contracted for coal supplies to provide 97 percent of their coal requirements in 2013, and a declining percentage of the requirements in subsequent years.The NSP System’s general coal purchasing objective is to contract for approximately 100 percent of requirements for the following year, 67 percent ofrequirements in two years, and 33 percent of requirements in three years.Remaining requirements will be filled through the procurement process or over-the-counter transactions. NSP-Minnesota and NSP-Wisconsin have a number of coal transportation contracts that provide for delivery of 100 and 80 percent of their coal requirements in 2013 and 2014, respectively.Coal delivery may be subject to short-term interruptions or reductions due to operation of the mines, transportation problems, weather and availability of equipment. Nuclear — To operate NSP-Minnesota’s nuclear generating plants, NSP-Minnesota secures contracts for uranium concentrates, uranium conversion, uranium enrichment and fuel fabrication.The contract strategy involves a portfolio of spot purchases and medium and long-term contracts for uranium concentrates, conversion services and enrichment services with multiple producers and with a focus on diversification to minimize potential impacts caused by supply interruptions due to geographical and world political issues. · Current nuclear fuel supply contracts cover 100 percent of uranium concentrates requirements through 2018 and approximately 67 percent of the requirements for 2019 through 2025. · Current contracts for conversion services cover 100 percent of the requirements through 2020 and approximately 67 percent of the requirements for 2021 through 2025. · Current enrichment service contracts cover 99.7 percent of the requirements through 2022 and approximately 84 percent of the requirements for 2023 through 2025. Fabrication services for Monticello and Prairie Island are 100 percent committed through 2025 and 2014, respectively.A contract for fuel fabrication services for Prairie Island is currently being negotiated for 2015 and beyond. NSP-Minnesota expects sufficient uranium concentrates, conversion services and enrichment services to be available for the total fuel requirements of its nuclear generating plants.Some exposure to spot market price volatility will remain due to index-based pricing structures contained in certain supply contracts. 7 Table of Contents Natural gas — The NSP System uses both firm and interruptible natural gas supply and standby oil in combustion turbines and certain boilers.Natural gas supplies and associated transportation and storage services for power plants are procured under contracts with various terms to provide an adequate supply of fuel.However, as natural gas primarily serves intermediate and peak demand, remaining forecasted requirements are able to be procured through a liquid spot market.Generally, natural gas supply contracts have pricing that is tied to various natural gas indices.Most transportation contract pricing is based on FERC approved transportation tariff rates.These transportation rates are subject to revision based upon FERC approval of changes in the timing or amount of allowable cost recovery by providers.Certain natural gas supply and transportation agreements include obligations for the purchase and/or delivery of specified volumes of natural gas or to make payments in lieu of delivery.At Dec. 31, 2012 and 2011, the NSP System did not have any commitments related to gas supply contracts; however, commitments related to gas transportation and storage contracts were approximately $384 million and $462 million, respectively.Commitments related to gas transportation and storage contracts expire in various years from 2013 to 2028. The NSP System also has limited on-site fuel oil storage facilities and primarily relies on the spot market for incremental supplies. Renewable Energy Sources The NSP System’s renewable energy portfolio includes wind, hydroelectric, biomass and solar power from both owned generating facilities and PPAs.As of Dec. 31, 2012, the NSP System was in compliance with mandated RPSs, which require generation from renewable resources of 18 percent and 8.89 percent of NSP-Minnesota and NSP-Wisconsin electric retail sales, respectively.Renewable energy comprised 22.0 percent and 19.7 percent of the NSP System’s total owned and purchased energy for 2012 and 2011, respectively.Wind energy comprised 11.9 percent and 9.4 percent of the total owned and purchased energy on the NSP System for 2012 and 2011, respectively.Hydroelectric energy comprised 7.0 percent and 7.5 percent of the total owned and purchased energy on the NSP System for 2012 and 2011, respectively.Biomass and solar power comprised approximately 3.1 percent and 2.8 percent of renewable energy for 2012 and 2011, respectively. The NSP System also offers customer-focused renewable energy initiatives.Windsource®, one of the nation’s largest voluntary renewable energy programs, allows customers in Minnesota, Wisconsin, and Michigan to purchase a portion or all of their electricity from renewable sources.Approximately 24,000 and 23,000 customers purchased 184,000 MWh and 177,000 MWh of electricity under the Windsource program in 2012 and 2011, respectively.Additionally, to encourage the growth of solar energy on the system, customers are offered incentives to install solar panels on their homes and businesses under the Solar*Rewards® program.Over 561 PV systems with approximately 6.7 MW of aggregate capacity and over 300 PV systems with approximately 3 MW of aggregate capacity have been installed in Minnesota under this program as of Dec. 31, 2012 and 2011, respectively. Wind—The NSP System acquires the majority of its wind energy from PPAs with wind farm owners, primarily in Southwestern Minnesota. The NSP System currently has more than 100 of these agreements in place, with facilities ranging in size from under 1 MW to more than 200 MW.In 2012, the NSP System began purchasing wind from three new projects, which provided approximately 266 MW of capacity.The largest of these projects, the Prairie Rose Wind Project began commercial operations in December 2012 and the NSP System will purchase the entire output from this 200 MW project.In addition to receiving purchased wind energy under these agreements, the NSP System also typically receives wind RECs, which are used to meet state renewable resource requirements.The average cost per MWh of wind energy under these contracts was approximately $41 and $39 for 2012 and 2011, respectively.The cost per MWh of wind energy varies by contract and may be influenced by a number of factors including regulation, state specific renewable resource requirements, and the year of contract execution.Generally, contracts executed in 2012 benefited from improvements in technology, excess capacity among manufacturers, and motivation to complete new construction prior to the anticipated expiration of the Federal PTCs in 2012.In January 2013, the Federal PTC was extended through 2013. The NSP System also owns and operates two wind farms.The rand Meadow Wind Farm and the obles Wind Farm began generating electricity in 2008 and 2010, respectively.Collectively, the NSP System had over 1,870 MW and over 1,600 MW of wind energy on its system at the end of 2012 and 2011, respectively. Hydroelectric—The NSP System acquires its hydroelectric energy from both owned generation and PPAs.The NSP System owns 20 hydroelectric plants throughout Wisconsin and Minnesota which provide 274 MW of capacity.For most of 2012, there were nine PPAs in place which provided approximately 37 MW of hydroelectric capacity.Additionally, the NSP System purchases approximately 850 MW of generation from Manitoba Hydro which is sourced primarily from its fleet of hydroelectric facilities. 8 Table of Contents Summary of Recent Federal Regulatory Developments The FERC has jurisdiction over rates for electric transmission service in interstate commerce and electricity sold at wholesale, hydro facility licensing, natural gas transportation, accounting practices and certain other activities of NSP-Wisconsin, including enforcement of NERC mandatory electric reliability standards.State and local agencies have jurisdiction over many of NSP-Wisconsin’s activities, including regulation of retail rates and environmental matters.In addition to the matters discussed below, see Note 10 to the accompanying consolidated financial statements for a discussion of other regulatory matters. FERC Order 1000, Transmission Planning and Cost Allocation (Order 1000) —The FERC issued Order 1000 adopting new requirements for transmission planning, cost allocation and development to be effective prospectively.For the Wisconsin portion of the NSP System, the impacts of the new requirements relating to future transmission development and ownership are uncertain.The requirements for transmission planning and cost allocation were addressed by revisions to the MISO Tariff for NSP-Wisconsin as discussed below in MISO Transmission Pricing. Xcel Energy Services Inc. and NSP-Wisconsin vs. ATC (La Crosse, Wis. to Madison, Wis. Transmission Line) — In February 2012, Xcel Energy Services Inc. and NSP-Wisconsin filed a complaint with the FERC concerning ownership of the proposed La Crosse, Wis. to Madison, Wis. 345 KV transmission line.In July 2012, the FERC granted Xcel Energy Services Inc.’s and NSP-Wisconsin’s complaint, ruling that the responsibilities to construct the La Crosse, Wis. to Madison, Wis. transmission line belong equally to both parties.In August 2012, American Transmission Company LLC (ATC) requested rehearing and requested that the FERC grant a stay of the ruling.In September 2012, the FERC granted rehearing for purposes of further consideration but did not grant a stay.Thus, the July ruling remains in effect pending the FERC’s further ruling on rehearing.In order to proceed with development of the project, the two companies are working together on routing and regulatory state issues pending FERC action on ATC’s request for rehearing.In addition, ITC Midwest LLC filed a similar complaint against ATC with the FERC concerning ownership of the Dubuque, Iowa to Cardinal (Madison, Wis.) line, a 136 mile, 345 KV transmission line that is also a MISO MVP project and that connects in Madison, Wis. to the La Crosse, Wis. to Madison, Wis. line.In February 2013, the FERC granted the ITC Midwest complaint. ATC vs. Xcel Energy Services Inc. and MISO (Hampton, Minn. to Rochester, Minn. to La Crosse, Wis. Transmission Line) — In October 2012, ATC filed a complaint against MISO, Xcel Energy Services Inc., NSP-Minnesota and NSP-Wisconsin, alleging that, under the legal principles set forth in the July 2012 FERC ruling in the La Crosse to Madison transmission line complaint filed by Xcel Energy Services Inc. on behalf of its subsidiary NSP-Wisconsin against ATC, that the FERC should determine that MISO should have designated the Hampton to Rochester to La Crosse CapX2020 line and the La Crosse to Madison line as a single facility under the MISO Transmission Owners Agreementand Tariff.Thus, ATC should have been designated as the owner of the La Crosse to Madison line portion of the purported single facility.Xcel Energy filed an answer seeking dismissal of the ATC complaint in October 2012.On Feb. 4, 2013, the FERC issued an order denying the ATC complaint.The FERC found that MISO properly applied its planning process and that Hampton to La Crosse and the La Crosse to Madison lines are separate.Therefore, MISO’s prior ownership decisions stand. ARCs — In 2009, the FERC adopted rules requiring RTOs to allow ARCs to offer demand response aggregation services to end-use customers of large utilities unless the relevant state regulatory agency prohibited the operation of ARCs.Under MISO’s proposed tariff revisions, ARCs would operate in competition with the state-regulated retail demand response programs offered by NSP-Wisconsin.In 2010, MISO requested its compliance tariff revisions be effective in June 2010, and the PSCW and MPSC all issued orders prohibiting, or temporarily prohibiting, the operation of ARCs in their states. In December 2011, the FERC issued orders denying rehearing of the rules and approving most aspects of the MISO compliance filing.The FERC retained the rules allowing state regulatory authorities to prohibit ARCs within their state. Electric Transmission Rate Regulation — The FERC regulates the rates and terms and conditions for electric transmission services.FERC policy encourages utilities to turn over the functional control of their electric transmission assets for the sale of electric transmission services to an RTO.The NSP System is a member of the MISO RTO.Each RTO separately files regional transmission tariff rates for approval by the FERC.All members within that RTO are then subjected to those rates. MISO Transmission Pricing — The MISO Tariff presently provides for different allocation methods for the costs of new transmission investments: some lower voltage projects are fully allocated to loads near the project vicinity, and other reliability projects are allocated 20 percent regionally and 80 percent to local loads.If a project qualifies as a MVP, the costs would be fully allocated to all loads in the MISO region.MVP eligibility is generally obtained for higher voltage (345 KV and higher) projects expected to provide multiple purposes, such as improved reliability, reduced congestion, transmission for renewable energy, and load serving.Certain parties have appealed the FERC MVP tariff orders to the U.S. Court of Appeals for the Seventh Circuit. 9 Table of Contents In its Order 1000 compliance filing in October 2012, MISO proposed that all future reliability projects be fully allocated to the zones in which the project is located (rather than allocating costs more broadly) while MVP projects would continue to be eligible for regional cost allocation.FERC action is anticipated in 2013.The NSP System has certain new transmission facilities for which other customers in MISO contribute to cost recovery.Likewise, the NSP System also pays a share of the costs of projects constructed by other transmission owning entities.The transmission revenues received by the NSP System from MISO, and the transmission charges paid to MISO, associated with projects subject to regional cost allocation could be significant in future periods. RSG Charges — The MISO tariff charges certain market participants a real-time RSG charge, which is designed to ensure that any generator scheduled or dispatched by MISO will receive no less than its offer price for start-up, no-load and incremental energy.In August 2010, the FERC issued two orders relating to RSG charge exemptions and the allocation of the RSG costs among MISO participants.In recent RSG filings, MISO has proposed, and the FERC has accepted, allocating a greater portion of the RSG costs related to resources committed for voltage and local reliability requirements to the market participants with the loads that benefit from such commitments.NSP-Minnesota is permitted to recover the RSG costs through FCA mechanisms approved by the regulators in each jurisdiction.Certain of the FERC’s orders remain pending on rehearing, and appeals of the FERC orders to the U.S. Court of Appeals for the District of Columbia Circuit (D.C. Circuit) have been held in abeyance, pending the FERC’s disposition of rehearing requests. Electric Operating Statistics Electric Sales Statistics Year Ended Dec. 31 Electric sales (Millions of KWh) Residential Large commercial and industrial Small commercial and industrial Public authorities and other 35 33 35 Total retail Sales for resale Total energy sold Number of customers at end of period Residential Large commercial and industrial Small commercial and industrial Public authorities and other Total retail Wholesale 9 10 10 Total customers Electric revenues (Thousands of Dollars) Residential $ $ $ Large commercial and industrial Small commercial and industrial Public authorities and other Total retail Wholesale Interchange revenues from NSP-Minnesota Other electric revenues Total electric revenues $ $ $ KWh sales per retail customer Revenue per retail customer $ $ $ Residential revenue per KWh ¢ ¢ ¢ Large commercial and industrial revenue per KWh Small commercial and industrial revenue per KWh Wholesale revenue per KWh 10 Table of Contents Energy Source Statistics Year Ended Dec. 31 NSP System Millions of KWh Percent of Generation Millions of KWh Percent of Generation Millions of KWh Percent of Generation Coal 35 % 44 % 42 % Nuclear 29 29 31 Natural Gas 13 7 8 Wind (a) 12 9 8 Hydroelectric 7 8 7 Other (b) 4 3 4 Total 100 % 100 % 100 % Owned generation 69 % 69 % 72 % Purchased generation 31 31 28 Total 100 % 100 % 100 % (a) This category includes wind energy de-bundled from RECs and also includes Windsource RECs.The NSP System uses RECs to meet or exceed state resource requirements and may sell surplus RECs. (b) Includes energy from other sources, including solar, biomass, oil and refuse.Distributed generation from the Solar*Rewards program is not included. NATURAL GAS UTILITY OPERATIONS Overview The most significant developments in the natural gas operations of NSP-Wisconsin are continued volatility in natural gas market prices, uncertainty regarding political and regulatory developments that impact hydraulic fracturing, safety requirements for natural gas pipelines and the continued trend of declining use per residential and small commercial and industrial (C&I) customer, as a result of improved building construction technologies, higher appliance efficiencies and conservation.From 2000 to 2012, average annual sales to the typical NSP-Wisconsin residential customer declined from 85 MMBtu per year to 69 MMBtu per year, and to the typical small C&I customer increased from 491 MMBtu per year to 498 MMBtu per year, on a weather-normalized basis.The increase in C&I is due to new load growth.Although wholesale price increases do not directly affect earnings because of natural gas cost-recovery mechanisms, high prices can encourage further efficiency efforts by customers. The Pipeline and Hazardous Materials Safety Administration Pipeline Safety Act — The Pipeline Safety, Regulatory Certainty, and Job Creation Act, signed into law in January 2012 (Pipeline Safety Act) requires, among other things, additional verification of pipeline infrastructure records by pipeline owners and operators to confirm the maximum allowable operating pressure of lines located in high consequence areas or more-densely populated areas. Where records are inadequate to confirm the maximum allowable operating pressure, the DOT Pipeline and Hazardous Materials Safety Administration (PHMSA) will require operators to re-confirm the maximum allowable operating pressure.This process could cause temporary or permanent limitations on throughput for affected pipelines. In addition, the Pipeline Safety Act requires PHMSA to issue reports and develop new regulations, addressing a variety of subjects, including: requiring use of automatic or remote-controlled shut-off valves in certain circumstances; requiring testing of certain previously untested transmission lines; and expanding integrity management requirements. The Pipeline Safety Act also raises the maximum penalty for violating pipeline safety rules to $0.2 million per violation per day up to $2 million for a related series of violations. While NSP-Wisconsin cannot predict the ultimate impact Pipeline Safety Act will have on its costs, operations or financial results, NSP-Wisconsin is taking actions that are intended to comply with the Pipeline Safety Act and any related PHMSA regulations as they become effective. Public Utility Regulation Summary of Regulatory Agencies and Areas of Jurisdiction — NSP-Wisconsin is regulated by the PSCW and the MPSC.The PSCW has a biennial base-rate filing requirement.By June of each odd-numbered year, NSP-Wisconsin must submit a rate filing for the test year period beginning the following January.NSP-Wisconsin is subject to the jurisdiction of the FERC with respect to certain natural gas transactions in interstate commerce.NSP-Wisconsin is subject to the DOT, the PSCW and the MPSC for pipeline safety compliance. 11 Table of Contents Natural Gas Cost-Recovery Mechanisms — NSP-Wisconsin has a retail purchased gas adjustment cost-recovery mechanism for Wisconsin operations to recover the actual cost of natural gas and transportation and storage services.The PSCW has the authority to disallow certain costs if it finds NSP-Wisconsin was not prudent in its procurement activities. NSP-Wisconsin’s natural gas rate schedules for Michigan customers include a natural gas cost-recovery factor, which is based on 12-month projections. Capability and Demand Natural gas supply requirements are categorized as firm or interruptible (customers with an alternate energy supply).The maximum daily send-out (firm and interruptible) for NSP-Wisconsin was 143,134 MMBtu, which occurred on Jan. 19, 2012, and 134,636 MMBtu, which occurred on Jan. 20, 2011. NSP-Wisconsin purchases natural gas from independent suppliers, generally based on market indices that reflect current prices.The natural gas is delivered under transportation agreements with interstate pipelines.These agreements provide for firm deliverable pipeline capacity of approximately 133,153 MMBtu per day.In addition, NSP-Wisconsin contracts with providers of underground natural gas storage services.These agreements provide storage for approximately 26 percent of winter natural gas requirements and 39 percent of peak day firm requirements of NSP-Wisconsin. NSP-Wisconsin also owns and operates one LNG plant with a storage capacity of 270,000 Mcf equivalent and one propane-air plant with a storage capacity of 2,700 Mcf equivalent to help meet its peak requirements.These peak-shaving facilities have production capacity equivalent to 18,408 MMBtu of natural gas per day, or approximately 13 percent of peak day firm requirements.LNG and propane-air plants provide a cost-effective alternative to annual fixed pipeline transportation charges to meet the peaks caused by firm space heating demand on extremely cold winter days. NSP-Wisconsin is required to file a natural gas supply plan with the PSCW annually to change natural gas supply contract levels to meet peak demand.NSP-Wisconsin’s winter 2012-2013 supply plan was approved by the PSCW in October 2012. Natural Gas Supply and Costs NSP-Wisconsin actively seeks natural gas supply, transportation and storage alternatives to yield a diversified portfolio that provides increased flexibility, decreased interruption and financial risk and economical rates.In addition, NSP-Wisconsin conducts natural gas price hedging activity that has been approved by the PSCW. The following table summarizes the average delivered cost per MMBtu of natural gas purchased for resale by NSP-Wisconsin’s regulated retail natural gas distribution business: $ The cost of natural gas supply, transportation service and storage service is recovered through various cost-recovery adjustment mechanisms.NSP-Wisconsin has firm natural gas transportation contracts with several pipelines, which expire in various years from 2013 through 2029. NSP-Wisconsin has certain natural gas supply, transportation and storage agreements that include obligations for the purchase and/or delivery of specified volumes of natural gas or to make payments in lieu of delivery.At Dec. 31, 2012, NSP-Wisconsin was committed to approximately $86 million in such obligations under these contracts. NSP-Wisconsin purchased firm natural gas supply utilizing long-term and short-term agreements from approximately 12 domestic and Canadian suppliers.This diversity of suppliers and contract lengths allows NSP-Wisconsin to maintain competition from suppliers and minimize supply costs. See Item 1A for further discussion of natural gas supply and costs. 12 Table of Contents Natural Gas Operating Statistics Year Ended Dec. 31 Natural gas deliveries (Thousands of MMBtu) Residential Commercial and industrial Total retail Transportation and other Total deliveries Number of customers at end of period Residential Commercial and industrial Total retail Transportation and other 22 22 22 Total customers Natural gas revenues (Thousands of Dollars) Residential $ $ $ Commercial and industrial Total retail Transportation and other Total natural gas revenues $ $ $ MMBtu sales per retail customer Revenue per retail customer $ $ $ Residential revenue per MMBtu Commercial and industrial revenue per MMBtu Transportation and other revenue per MMBtu GENERAL Seasonality The demand for electric power and natural gas is affected by seasonal differences in the weather.In general, peak sales of electricity occur in the summer and winter months, and peak sales of natural gas occur in the winter months.As a result, the overall operating results may fluctuate substantially on a seasonal basis.Additionally, NSP-Wisconsin’s operations have historically generated less revenues and income when weather conditions are milder in the winter and cooler in the summer.See Item 7 — Management’s Discussion of Financial Condition and Results of Operations. Competition NSP-Wisconsin’s industrial and large commercial customers have the ability to own or operate facilities to generate their own electricity.In addition, customers may have the option of substituting other fuels, such as natural gas, steam or chilled water for heating, cooling and manufacturing purposes, or the option of relocating their facilities to a lower cost region.The FERC has continued to promote competitive wholesale markets through open access transmission and other means.As a result, NSP-Wisconsin and its wholesale customers can purchase the output from generation resources of competing wholesale suppliers and use the transmission systems of the Xcel Energy Inc.’s utility subsidiaries on a comparable basis to serve their native load.While facing these challenges, NSP-Wisconsin’s believes its rates are competitive with currently available alternatives. 13 Table of Contents In December 2010, NSP-Wisconsin’s two largest wholesale customers, the cities of Rice Lake, Wis. and Medford, Wis., each issued a notice canceling their wholesale power contracts with NSP-Wisconsin.Effective Jan. 1, 2012, Medford, Wis. began purchasing power from an alternate supplier.In 2011, the other eight NSP-Wisconsin wholesale customers issued notices canceling their wholesale power contracts effective Dec. 31, 2012 and began to purchase from an alternate supplier, along with Rice Lake, Wis. effective Jan. 1, 2013.In 2012, these eight remaining wholesale customers represented approximately 4 percent of NSP-Wisconsin’s total electric operating revenues. ENVIRONMENTAL MATTERS NSP-Wisconsin’s facilities are regulated by federal and state environmental agencies.These agencies have jurisdiction over air emissions, water quality, wastewater discharges, solid wastes and hazardous substances.Various company activities require registrations, permits, licenses, inspections and approvals from these agencies.NSP-Wisconsin has received all necessary authorizations for the construction and continued operation of its generation, transmission and distribution systems.NSP-Wisconsin’s facilities have been designed and constructed to operate in compliance with applicable environmental standards.NSP-Wisconsin strives to comply with all environmental regulations applicable to its operations.However, it is not possible to determine when or to what extent additional facilities or modifications of existing or planned facilities will be required as a result of changes to environmental regulations, interpretations or enforcement policies or, what effect future laws or regulations may have upon NSP-Wisconsin’s operations.See Notes 10 and 11to the consolidated financial statements for further discussion. There are significant future environmental regulations under consideration to encourage the use of clean energy technologies and regulate emissions of GHGs to address climate change.While environmental regulations related to climate change and clean energy continue to evolve, NSP-Wisconsin has undertaken a number of initiatives to meet current requirements and prepare for potential future regulations, reduce GHG emissions and respond to state renewable and energy efficiency goals.Although the impact of these policies on NSP-Wisconsin will depend on the specifics of state and federal policies, legislation, and regulation, we believe that, based on prior state commission practice, we would recover the cost of these initiatives through rates. EMPLOYEES As of Dec. 31, 2012, NSP-Wisconsin had 578 full-time employees and 4 part-time employees, of which 405 were covered under collective-bargaining agreements.See Note 7 to the consolidated financial statements for further discussion. Item 1A — Risk Factors Like other companies in our industry, Xcel Energy, which includes NSP-Wisconsin, is subject to a variety of risks, many of which are beyond our control.Important risks that may adversely affect the business, financial condition, and results of operations are further described below.These risks should be carefully considered together with the other information set forth in this report and in future reports that Xcel Energy files with the SEC. There may be further risks and uncertainties that are not presently known or are not currently believed to be material that may adversely affect our performance or financial condition in the future. Oversight of Risk and Related Processes The goal of Xcel Energy’s risk management process, which includes NSP-Wisconsin, is to understand, manage and, when possible, mitigate material risk.Management is responsible for identifying and managing risks, while Xcel Energy Inc.’s Board of Directors oversees and holds management accountable.As described more fully below, NSP-Wisconsin is faced with a number of different types of risk.Many of these risks are cross-cutting risks such that these risks are discussed and managed across business areas and coordinated by Xcel Energy Inc.’s and NSP-Wisconsin’s senior management.Our risk management process has three parts: identification and analysis, management and mitigation and communication and disclosure. 14 Table of Contents Management identifies and analyzes risks to determine materiality and other attributes such as timing, probability and controllability.Management broadly considers our business, the utility industry, the domestic and global economy and the environment to identify risks.Identification and analysis occurs formally through a key risk assessment process conducted by senior management, the financial disclosure process, the hazard risk management process and internal auditing and compliance with financial and operational controls.Management also identifies and analyzes risk through its business planning process and development of goals and key performance indicators, which include risk identification to determine barriers to implementing our strategy.At the same time, the business planning process identifies areas in which there is a potential for a business area to take inappropriate risk to meet goals and determines how to prevent inappropriate risk-taking. Management seeks to mitigate the risks inherent in the implementation of Xcel Energy Inc.’s and NSP-Wisconsin’s strategy.The process for risk mitigation includes adherence to our code of conduct and other compliance policies, operation of formal risk management structures and groups, and overall business management.At a threshold level, we have developed a robust compliance program and promote a culture of compliance, which further mitigates risk.Building on this culture of compliance, we manage and mitigate risks through operation of formal risk management structures and groups, including management councils, risk committees and the services of corporate areas such as internal audit, the corporate controller and legal services.While we have developed a number of formal structures for risk management, many material risks affect the business as a whole and are managed across business areas. Management also communicates with Xcel Energy Inc.’s Board and key stakeholders regarding risk.Management provides information to Xcel Energy Inc.’s Board in presentations and communications over the course of the year.Senior management presents an assessment of key risks to the Board annually.The presentation of the key risks and the discussion provides the Board with information on the risks management believes are material, including the earnings impact, timing, likelihood and controllability.Based on this presentation, the Board reviews risks at an enterprise level and confirms risk management and mitigation are included in Xcel Energy Inc.’s and NSP-Wisconsin’s strategy.The guidelines on corporate governance and committee charters define the scope of review and inquiry for the Board and committees.The standing committees also oversee risk management as part of their charters.Each committee has responsibility for overseeing aspects of risk and our management and mitigation of the risk.Xcel Energy Inc.’s Board has overall responsibility for risk oversight.As described above, the Board reviews the key risk assessment process presented by senior management.This key risk assessment analyzes the most likely areas of future risk to Xcel Energy.Xcel Energy Inc.’s Board also reviews the performance and annual goals of each business area.This review, when combined with the oversight of specific risks by the committees, allows the Board to confirm risk is considered in the development of goals and that risk has been adequately considered and mitigated in the execution of corporate strategy.The presentation of the assessment of key risks also provides the basis for the discussion of risk in our public filings and securities disclosures. Risks Associated with Our Business Environmental Risks We are subject to environmental laws and regulations, with which compliance could be difficult and costly. We are subject to environmental laws and regulations that affect many aspects of our past, present and future operations, including air emissions, water quality, wastewater discharges and the generation, transport and disposal of solid wastes and hazardous substances.These laws and regulations require us to obtain and comply with a wide variety of environmental registrations including those for protected natural and cultural resources (such as wetlands, endangered species and other protected wildlife, and archaeological and historical resources), licenses, permits, inspections and other approvals.Environmental laws and regulations can also require us to restrict or limit the output of certain facilities or the use of certain fuels, to install pollution control equipment at our facilities, clean up spills and correct environmental hazards and other contamination.Both public officials and private individuals may seek to enforce the applicable environmental laws and regulations against us.We may be required to pay all or a portion of the cost to remediate (i.e., cleanup) sites where our past activities, or the activities of certain other parties, caused environmental contamination.At Dec. 31, 2012, these sites included: · Sites of former MGPs operated by us, our predecessors, or other entities; and · Third party sites, such as landfills, for which we are alleged to be a PRP that sent hazardous materials and wastes. 15 Table of Contents We are also subject to mandates to provide customers with clean energy, renewable energy and energy conservation offerings.These mandates are designed in part to mitigate the potential environmental impacts of utility operations.Failure to meet the requirements of these mandates may result in fines or penalties, which could have a material effect on our results of operations.If our regulators do not allow us to recover all or a part of the cost of capital investment or the O&M costs incurred to comply with the mandates, it could have a material effect on our results of operations, financial position or cash flows. In addition, existing environmental laws or regulations may be revised, and new laws or regulations seeking to protect the environment may be adopted or become applicable to us, including but not limited to, regulation of mercury, NOx, SO2, CO2, particulates, coal ash and cooling water intake systems.We may also incur additional unanticipated obligations or liabilities under existing environmental laws and regulations. We are subject to physical and financial risks associated with climate change. There is a growing consensus that emissions of GHGs are linked to global climate change.Climate change creates physical and financial risk.Physical risks from climate change include an increase in sea level and changes in weather conditions, such as changes in precipitation and extreme weather events.We do not serve any coastal communities so the possibility of sea level rises does not directly affect us or our customers. Our customers’ energy needs vary with weather conditions, primarily temperature and humidity.For residential customers, heating and cooling represent their largest energy use.To the extent weather conditions are affected by climate change, customers’ energy use could increase or decrease depending on the duration and magnitude of the changes. Increased energy use due to weather changes may require us to invest in additional generating assets, transmission and other infrastructure to serve increased load.Decreased energy use due to weather changes may affect our financial condition, through decreased revenues.Extreme weather conditions in general require more system backup, adding to costs, and can contribute to increased system stress, including service interruptions.Weather conditions outside of our service territory could also have an impact on our revenues.We buy and sell electricity depending upon system needs and market opportunities.Extreme weather conditions creating high energy demand on our own and/or other systems may raise electricity prices as we buy short-term energy to serve our own system, which would increase the cost of energy we provide to our customers. Severe weather impacts our service territories, primarily when thunderstorms, tornadoes and snow or ice storms occur.To the extent the frequency of extreme weather events increases, this could increase our cost of providing service.Changes in precipitation resulting in droughts or water shortages could adversely affect our operations, principally our fossil generating units.A negative impact to water supplies due to long-term drought conditions could adversely impact our ability to provide electricity to customers, as well as increase the price they pay for energy.We may not recover all costs related to mitigating these physical and financial risks. To the extent climate change impacts a region’s economic health, it may also impact our revenues.Our financial performance is tied to the health of the regional economies we serve.The price of energy, as a factor in a region’s cost of living as well as an important input into the cost of goods and services, has an impact on the economic health of our communities.The cost of additional regulatory requirements, such as a tax on GHGs or additional environmental regulation could impact the availability of goods and prices charged by our suppliers which would normally be borne by consumers through higher prices for energy and purchased goods.To the extent financial markets view climate change and emissions of GHGs as a financial risk, this could negatively affect our ability to access capital markets or cause us to receive less than ideal terms and conditions. Financial Risks Our profitability depends in part on our ability to recover costs from our customers and there may be changes in circumstances or in the regulatory environment that impair our ability to recover costs from our customers. We are subject to comprehensive regulation by federal and state utility regulatory agencies.The state utility commissions regulate many aspects of our utility operations, including siting and construction of facilities, customer service and the rates that we can charge customers.The FERC has jurisdiction, among other things, over wholesale rates for electric transmission service, the sale of electric energy in interstate commerce and certain natural gas transactions in interstate commerce. Our profitability is dependent on our ability to recover the costs of providing energy and utility services to our customers and earn a return on our capital investment in our utility operations.We currently provide service at rates approved by one or more regulatory commissions.These rates are generally regulated and based on an analysis of our costs incurred in a test year.Thus, the rates we are allowed to charge may or may not match our costs at any given time.While rate regulation is premised on providing an opportunity to earn a reasonable rate of return on invested capital in a continued low interest rate environment there could be pressure on ROE.There can also be no assurance that the applicable regulatory commission will judge all of our costs to have been prudently incurred or that the regulatory process in which rates are determined will always result in rates that will produce full recovery of our costs.Rising fuel costs could increase the risk that we will not be able to fully recover our fuel costs from our customers.Furthermore, there could be changes in the regulatory environment that would impair our ability to recover costs historically collected from our customers. 16 Table of Contents Management currently believes these prudently incurred costs are recoverable given the existing regulatory mechanisms in place.However, changes in regulations or the imposition of additional regulations, including additional environmental or climate change regulation, could have an adverse impact on our results of operations and hence could materially and adversely affect our ability to meet our financial obligations, including debt payments. Any reductions in our credit ratings could increase our financing costs and the cost of maintaining certain contractual relationships. We cannot be assured that any of our current ratings will remain in effect for any given period of time or that a rating will not be lowered or withdrawn entirely by a rating agency.In addition, our credit ratings may change as a result of the differing methodologies or change in the methodologies used by the various rating agencies.Any downgrade could lead to higher borrowing costs.Also, we may enter into certain procurement and derivative contracts that require the posting of collateral or settlement of applicable contracts if credit ratings fall below investment grade. We are subject to capital market and interest rate risks. Utility operations require significant capital investment in property, plant and equipment; consequently, we are an active participant in debt and equity markets.Any disruption in capital markets could have a material impact on our ability to fund our operations.Capital markets are global in nature and are impacted by numerous issues and events throughout the world economy, such as the concerns regarding European sovereign debt and management of the U.S. federal debt.Capital market disruption events and resulting broad financial market distress, such as the events surrounding the collapse of the U.S. sub-prime mortgage market, could prevent us from issuing new securities or cause us to issue securities with less than ideal terms and conditions, such as higher interest rates. Higher interest rates on short-term borrowings with variable interest rates or on incremental commercial paper issuances could also have an adverse effect on our operating results.Changes in interest rates may also impact the fair value of the debt securities in the master pension trust, as well as our ability to earn a return on short-term investments of excess cash. We are subject to credit risks. Credit risk includes the risk that our retail customers will not pay their bills, which may lead to a reduction in liquidity and an eventual increase in bad debt expense.Retail credit risk is comprised of numerous factors including the prices of products and services provided the overall economy and local economies in the geographic areas we serve, including local unemployment rates. Credit risk also includes the risk that various counterparties that owe us money or product will breach their obligations.Should the counterparties to these arrangements fail to perform, we may be forced to enter into alternative arrangements.In that event, our financial results could be adversely affected and we could incur losses. One alternative available to address counterparty credit risk is to transact on liquid commodity exchanges.The credit risk is then socialized through the exchange central clearinghouse function.While exchanges do remove counterparty credit risk, all participants are subject to margin requirements, which create an additional need for liquidity to post margin as exchange positions change value daily.The Dodd-Frank Wall Street Reform Act (Dodd-Frank Act) requires broad clearing of financial swap transactions through a central counterparty, which could lead to additional margin requirements that would impact our liquidity: however, we expect to take advantage of an exception to mandatory clearing afforded to commercial end-users who are not classified as a major swap participant.The Commodity Futures Trading Commission (CFTC) has granted an increase in the de minimis level for swap transactions with defined utility special entities, generally entities owning or operating electric or natural gas facilities, from $25 million to $800 million.Our current level of financial swap activity with special entities is significantly below this new threshold; therefore, we will not be classified as a swap dealer in our special entity activity.Swap transactions with non special entities have a much higher level of activity considered to be de minimis, currently $8 billion, and our level of activity is well under this limit; therefore, we will not be classified as a swap dealer under the Dodd-Frank Act.While we believe the impact on our liquidity will not be material, we expect to be required to report our swap transactions as part of the Dodd-Frank Act. 17 Table of Contents We may at times have direct credit exposure as part of our local gas distribution company supply activity to various financial institutions trading for their own accounts or issuing collateral support on behalf of other counterparties.We may also have some indirect credit exposure due to participation in organized markets, such as PJM and MISO, in which any credit losses are socialized to all market participants. Increasing costs associated with our defined benefit retirement plans and other employee benefits may adversely affect our results of operations, financial position or liquidity. We have defined benefit pension and postretirement plans that cover substantially all of our employees.Assumptions related to future costs, return on investments, interest rates and other actuarial assumptions have a significant impact on our funding requirements related to these plans.These estimates and assumptions may change based on economic conditions, actual stock and bond market performance, changes in interest rates and changes in governmental regulations.In addition, the Pension Protection Act of 2006 changed the minimum funding requirements for defined benefit pension plans beginning in 2008 with modifications to these funding requirements in 2012 that allowed additional flexibility in the timing of contributions.Therefore, our funding requirements and related contributions may change in the future.Also, the payout of a significant percentage of pension plan liabilities in a single year due to high retirements or employees leaving the company would trigger settlement accounting and could require the company to recognize material incremental pension expense related to unrecognized plan losses in the year these liabilities are paid. Increasing costs associated with health care plans may adversely affect our results of operations. Our self-insured costs of health care benefits for eligible employees and costs for retiree health care plans have increased substantially in recent years.Increasing levels of large individual health care claims and overall health care claims could have an adverse impact on our operating results, financial position and liquidity.We believe that our employee benefit costs, including costs related to health care plans for our employees and former employees, will continue to rise.Legislation related to health care could also significantly change our benefit programs and costs. Operational Risks We are subject to commodity risks and other risks associated with energy markets and energy production. We engage in wholesale sales and purchases of electric capacity, energy and energy-related products, and are subject to market supply and commodity price risk.Commodity price changes can affect the value of our commodity trading derivatives.We mark certain derivatives to estimated fair market value on a daily basis (mark-to-market accounting), which may cause earnings volatility.Actual settlements can vary significantly from these estimates, and significant changes from the assumptions underlying our fair value estimates could cause significant earnings variability. If we encounter market supply shortages or our suppliers are otherwise unable to meet their contractual obligations, we may be unable to fulfill our contractual obligations to our retail, wholesale and other customers at previously authorized or anticipated costs.Any such disruption, if significant, could cause us to seek alternative supply services at potentially higher costs or suffer increased liability for unfulfilled contractual obligations.Any significantly higher energy or fuel costs relative to corresponding sales commitments would have a negative impact on our cash flows and could potentially result in economic losses.Potential market supply shortages may not be fully resolved through alternative supply sources and such interruptions may cause short-term disruptions in our ability to provide electric and/or natural gas services to our customers.The impact of these cost and reliability issues depends on our operating conditions such as generation fuels mix, availability of water for cooling, availability of fuel transportation, electric generation capacity, transmission, etc. 18 Table of Contents We share in the electric production and transmission costs of the NSP-Minnesota system, which is integrated with our system.Accordingly, our costs may be increased due to increased costs associated with NSP-Minnesota’s system. Our electric production and transmission system is managed on an integrated basis with the electric production and transmission system of NSP-Minnesota.As discussed above, pursuant to the Interchange Agreement between NSP-Minnesota and us, we share, on a proportional basis, all costs related to the generation and transmission facilities of the entire integrated NSP System, including capital costs.Accordingly, if the costs to operate the NSP System increase, or revenue decreases, whether as a result of state or federally mandated improvements or otherwise, our costs could also increase and our revenues could decrease and we cannot guarantee a full recovery of such costs through our rates at the time the costs are incurred. Although we do not own any nuclear generating facilities, because our production and transmission system is operated on an integrated basis with NSP-Minnesota’s (an affiliate of NSP-Wisconsin) production and transmission system, we may be subject to risks associated with NSP-Minnesota’s nuclear generation. Our electric production and transmission system is managed on an integrated basis with the electric production and transmission system of NSP-Minnesota through the Interchange Agreement. NSP-Minnesota’s two nuclear stations, Prairie Island and Monticello, subject it to the risks of nuclear generation, which include: · The risks associated with use of radioactive material in the production of energy, the management, handling, storage and disposal of these radioactive materials and the current lack of a long-term disposal solution for radioactive materials; · Limitations on the amounts and types of insurance commercially available to cover losses that might arise in connection with nuclear operations; and · Uncertainties with respect to the technological and financial aspects of decommissioning nuclear plants at the end of licensed lives. The NRC has authority to impose licensing and safety-related requirements for the operation of nuclear generation facilities. In the event of non-compliance, the NRC has the authority to impose fines or shut down a unit, or both, depending upon its assessment of the severity of the situation, until compliance is achieved. Revised NRC safety requirements could necessitate substantial capital expenditures or a substantial increase in operating expenses at NSP-Minnesota’s nuclear plants. In addition, the Institute for Nuclear Power Operations reviews NSP-Minnesota’s nuclear operations and nuclear generation facilities. Compliance with the Institute for Nuclear Power Operations’ recommendations could result in substantial capital expenditures or a substantial increase in operating expenses. If an incident did occur, it could have a material effect on our results of operations or financial condition.Furthermore, the non-compliance of other nuclear facilities operators with applicable regulations or the occurrence of a serious nuclear incident at other facilities could result in increased regulation of the industry as a whole, which could then increase NSP-Minnesota’s compliance costs and impact the results of operations of its facilities. Our utility operations are subject to long-term planning risks. On a periodic basis our utility operations file long-term resource plans with our regulators.These plans are based on numerous assumptions over the relevant planning horizon such as sales growth, customer usage patterns, economic activity, costs, regulatory mechanisms, impact of technology on energy efficiency patterns on sales and production, customer behavioral response and continuation of the existing utility business model.Given the uncertainty in these planning assumptions, there is a risk that the magnitude and timing of resource additions and demand may not coincide.This could lead to under recovery of costs or insufficient resources to meet customer demand. 19 Table of Contents In some of our state jurisdictions, large industrial customers may leave our system and invest in their own on-site distributed generation or seek law changes to give them the authority to purchase directly from other suppliers or organized markets.The recent low natural gas price environment has caused some customers to consider their options in this area, particularly customers with industrial processes using steam.These circumstances provide for greater long-term planning uncertainty related to future load growth.Similarly, distributed solar generation may become an economic competitive threat to our load growth in the future, however we believe the economics, absent significant subsidies, do not support such a trend in the near term unless a state mandates the purchase of such generation.Some state legislatures have considered such legislation. Our natural gas transmission and distribution operations involve numerous risks that may result in accidents and other operating risks and costs. Our natural gas transmission and distribution activities include a variety of inherent hazards and operating risks, such as leaks, explosions and mechanical problems, which could cause substantial financial losses.In addition, these risks could result in loss of human life, significant damage to property, environmental pollution, impairment of our operations and substantial losses to us.In accordance with customary industry practice, we maintain insurance against some, but not all, of these risks and losses. The occurrence of any of these events not fully covered by insurance could have a material effect on our financial position and results of operations.For our natural gas transmission or distribution lines located near populated areas, including residential areas, commercial business centers, industrial sites and other public gathering areas, the level of potential damages resulting from these risks is greater. Additionally, the cost of potential regulations related to pipeline safety could be significant. As we are a subsidiary of Xcel Energy Inc., we may be negatively affected by events impacting the credit or liquidity of Xcel Energy Inc. and its affiliates. If Xcel Energy Inc. were to become obligated to make payments under various guarantees and bond indemnities or to fund its other contingent liabilities, or if either Standard & Poor’s or Moody’s were to downgrade Xcel Energy Inc.’s credit rating below investment grade, Xcel Energy Inc. may be required to provide credit enhancements in the form of cash collateral, letters of credit or other security to satisfy part or potentially all of these exposures.If either Standard & Poor’s or Moody’s were to downgrade Xcel Energy Inc.’s debt securities below investment grade, it would increase Xcel Energy Inc.’s cost of capital and restrict its access to the capital markets.This could limit Xcel Energy Inc.’s ability to contribute equity or make loans to us, or may cause Xcel Energy Inc. to seek additional or accelerated funding from us in the form of dividends.If such event were to occur, we may need to seek alternative sources of funds to meet our cash needs. As of Dec. 31, 2012, Xcel Energy Inc. and its utility subsidiaries had approximately $10.1 billion of long-term debt and $0.9 billion of short-term debt and current maturities.Xcel Energy Inc. provides various guarantees and bond indemnities supporting some of its subsidiaries by guaranteeing the payment or performance by these subsidiaries for specified agreements or transactions. Xcel Energy also has other contingent liabilities resulting from various tax disputes and other matters.Xcel Energy Inc.’s exposure under the guarantees is based upon the net liability of the relevant subsidiary under the specified agreements or transactions.The majority of Xcel Energy Inc.’s guarantees limit its exposure to a maximum amount that is stated in the guarantees.As of Dec. 31, 2012, Xcel Energy had guarantees outstanding with a maximum stated amount of approximately $69.5 million and $17.9 million of exposure.Xcel Energy also had additional guarantees of $29.6 million at Dec. 31, 2012 for performance and payment of surety bonds for the benefit of itself and its subsidiaries, with total exposure that cannot be estimated at this time.If Xcel Energy Inc. were to become obligated to make payments under these guarantees and bond indemnities or become obligated to fund other contingent liabilities, it could limit Xcel Energy Inc.’s ability to contribute equity or make loans to us, or may cause Xcel Energy Inc. to seek additional or accelerated funding from us in the form of dividends.If such event were to occur, we may need to seek alternative sources of funds to meet our cash needs. 20 Table of Contents We are a wholly owned subsidiary of Xcel Energy Inc.Xcel Energy Inc. can exercise substantial control over our dividend policy and business and operations and may exercise that control in a manner that may be perceived to be adverse to our interests. All of the members of our board of directors, as well as many of our executive officers, are officers of Xcel Energy Inc.Our board makes determinations with respect to a number of significant corporate events, including the payment of our dividends. We have historically paid quarterly dividends to Xcel Energy Inc.In 2012, 2011 and 2010 we paid $57.3 million, $32.9 million and $73.9 million of dividends to Xcel Energy Inc., respectively.If Xcel Energy Inc.’s cash requirements increase, our board of directors could decide to increase the dividends we pay to Xcel Energy Inc. to help support Xcel Energy’s cash needs.This could adversely affect our liquidity.The amount of dividends that we can pay is limited to some extent by our indenture for our first mortgage bonds. Public Policy Risks We may be subject to legislative and regulatory responses to climate change and emissions, with which compliance could be difficult and costly. Increased public awareness and concern regarding climate change may result in more regional and/or federal requirements to reduce or mitigate the effects of GHGs. Numerous states have announced or adopted programs to stabilize and reduce GHGs, and federal legislation has been introduced in both houses of Congress.The U.S. continues to participate in international negotiations related to the United Nations Framework Convention on Climate Change.Such legislative and regulatory responses related to climate change and new interpretations of existing laws through climate change litigation create financial risk as our electric generating facilities are likely to be subject to regulation under climate change laws introduced at either the state or federal level within the next few years. The EPA has taken steps to regulate GHGs under the CAA.In December 2009, the EPA issued a finding that GHG emissions endanger public health and welfare, and that motor vehicle emissions contribute to the GHGs in the atmosphere. This endangerment finding created a mandatory duty for the EPA to regulate GHGs from light duty motor vehicles.In January 2011, new EPA permitting requirements became effective for GHG emissions of new and modified large stationary sources, which are applicable to construction of new power plants or power plant modifications that increase emissions above a certain threshold. The EPA has also announced that it will propose GHG regulations applicable to emissions from existing power plants, although it is not known when the EPA will initiate this rulemaking. We are also currently a party to climate change lawsuits and may be subject to additional climate change lawsuits, including lawsuits similar to those described in Note 11 to the consolidated financial statements.An adverse outcome in any of these cases could require substantial capital expenditures that cannot be determined at this time and could possibly require payment of substantial penalties or damages. Defense costs associated with such litigation can also be significant. Such payments or expenditures could affect results of operations, cash flows, and financial condition if such costs are not recovered through regulated rates. There are many uncertainties regarding when and in what form climate change legislation or regulations will be enacted.The impact of legislation and regulations, on us and our customers will depend on a number of factors, including whether GHG sources in multiple sectors of the economy are regulated, the overall GHG emissions cap level, the degree to which GHG offsets are recognized as compliance options, the allocation of emission allowances to specific sources and the indirect impact of carbon regulation on natural gas and coal prices. While we do not have operations outside of the U.S., any international treaties or accords could have an impact to the extent they lead to future federal or state regulations. Another important factor is our ability to recover the costs incurred to comply with any regulatory requirements that are ultimately imposed. We may not be able to timely recover all costs related to complying with regulatory requirements imposed on us. If our regulators do not allow us to recover all or a part of the cost of capital investment or the O&M costs incurred to comply with the mandates, it could have a material effect on our results of operations. We are also subject to a significant number of proposed and potential rules that will impact our coal-fired and other generation facilities.These include, but are not limited to, rules associated with emissions of SO2 and NOx, mercury, regional haze, ozone, ash management and cooling water intake systems.The costs of investment to comply with these rules could be substantial.We may not be able to timely recover all costs related to complying with regulatory requirements imposed on us. Increased risks of regulatory penalties could negatively impact our business. The Energy Act increased the FERC’s civil penalty authority for violation of FERC statutes, rules and orders.The FERC can now impose penalties of $1 million per violation per day.In addition, electric reliability standards are now mandatory and subject to potential financial penalties by regional entities, the NERC or the FERC for violations.If a serious reliability incident did occur, it could have a material effect on our operations or financial results. 21 Table of Contents The FERC has provided notice of violations of its market manipulation rules to several market participants during the year.The potential penalties in one pending case exceed $400 million.As with all regulatory requirements, we attempt to mitigate this risk through formal training on such prohibited practices and a compliance function that reviews our interaction with the markets under FERC and CFTC jurisdictions.However, there is no guarantee our compliance program will be sufficient to ensure against violations. Macroeconomic Risks Economic conditions could negatively impact our business. Our operations are affected by local, national and worldwide economic conditions.The consequences of a prolonged economic recession and uncertainty of recovery may result in a sustained lower level of economic activity and uncertainty with respect to energy prices and the capital and commodity markets.A sustained lower level of economic activity may also result in a decline in energy consumption, which may adversely affect our revenues and future growth.Instability in the financial markets, as a result of recession or otherwise, also may affect the cost of capital and our ability to raise capital, which are discussed in greater detail in the capital market risk section above. Current economic conditions may be exacerbated by insufficient financial sector liquidity leading to potential increased unemployment, which may impact customers’ ability to pay timely, increase customer bankruptcies, and may lead to increased bad debt. Further, worldwide economic activity has an impact on the demand for basic commodities needed for utility infrastructure, such as steel, copper, aluminum, etc., which may impact our ability to acquire sufficient supplies.Additionally, the cost of those commodities may be higher than expected. Our operations could be impacted by war, acts of terrorism, threats of terrorism or disruptions in normal operating conditions due to localized or regional events. Our generation plants, fuel storage facilities, transmission and distribution facilities and information systems may be targets of terrorist activities that could disrupt our ability to produce or distribute some portion of our energy products.Any such disruption could result in a significant decrease in revenues and significant additional costs to repair and insure our assets, which could have a material impact on our financial condition and results of operations.The potential for terrorism has subjected our operations to increased risks and could have a material effect on our business.While we have already incurred increased costs for security and capital expenditures in response to these risks, we may experience additional capital and operating costs to implement security for our plants, including NSP-Minnesota’s nuclear power plants under the NRC’s design basis threat requirements, such as additional physical plant security and additional security personnel.We have also already incurred increased costs for compliance with NERC reliability standards associated with critical infrastructure protection, and may experience additional capital and operating costs to comply with the NERC critical infrastructure protection standards as they are implemented and clarified. The insurance industry has also been affected by these events and the availability of insurance may decrease.In addition, the insurance we are able to obtain may have higher deductibles, higher premiums and more restrictive policy terms.For example, wildfire events, particularly in the geographic areas we serve may cause insurance for wildfire losses to become difficult or expensive to obtain. A disruption of the regional electric transmission grid, interstate natural gas pipeline infrastructure or other fuel sources, could negatively impact our business.Because our generation, transmission systems and local natural gas distribution companies are part of an interconnected system, we face the risk of possible loss of business due to a disruption caused by the actions of a neighboring utility or an event (severe storm, severe temperature extremes, generator or transmission facility outage, pipeline rupture, railroad disruption, sudden and significant increase or decrease in wind generation, or any disruption of work force such as may be caused by flu epidemic) within our operating systems or on a neighboring system.Any such disruption could result in a significant decrease in revenues and significant additional costs to repair assets, which could have a material impact on our financial condition and results. 22 Table of Contents The degree to which we are able to maintain day-to-day operations in response to unforeseen events, potentially through the execution of our business continuity plans, will in part determine the financial impact of certain events on our financial condition and results.It is difficult to predict the magnitude of such events and associated impacts. A cyber incident or cyber security breach could have a material effect on our business. We operate in a highly regulated industry that requires the continued operation of sophisticated information technology systems and network infrastructure.In addition, in the ordinary course of business, we use our systems and infrastructure to create, collect, use, disclose, store, dispose of and otherwise process sensitive information, including company data, customer energy usage data, and personal information regarding customers, employees and their dependents, contractors and other individuals. Our generation, transmission, distribution and fuel storage facilities, information technology systems and other infrastructure or physical assets, as well as the information processed in our systems, infrastructure and assets could be directly or indirectly affected by unintentional or deliberate cyber security incidents, including those caused by human error.Cyber security incidents could harm our businesses by limiting our generating, transmitting and distributing capabilities, delaying our development and construction of new facilities or capital improvement projects to existing facilities, disrupting our customer operations, or exposing us to liability.As generation and transmission systems as well as natural gas pipelines are part of an interconnected system, a disruption caused by the impact of a cyber security incident of the regional electric transmission grid, natural gas pipeline infrastructure or other fuel sources or of our third party service providers’ operations,could also negatively impact our business.In addition, we also anticipate that such an event would receive regulatory scrutiny at both the Federal and State level.We are unable to quantify the potential impact of such cyber security threats or subsequent related actions.These potential cyber security incidents and corresponding regulatory action could result in a material decrease in revenues and may causesignificant additional costs (e.g., penalties, third party claims, repairs, insurance or compliance) and potentially disrupt our supply and markets for natural gas, oil and other fuels. Although we maintain security measures designed to protect our information technology systems, network infrastructure and other assets, these assets as well as the information they process may be vulnerable to cyber security incidents, including the resulting disability, or failures of assets or unauthorized access to assets or information.If our technology systems were to fail or be breached, or those of our third-party service providers, we may be unable to fulfill critical business functions, including effectively maintaining certain internal controls over financial reporting. We are unable to quantify the potential impact of cyber security incidents on our business. Rising energy prices could negatively impact our business. Higher fuel costs could significantly impact our results of operations if requests for recovery are unsuccessful.In addition, higher fuel costs could reduce customer demand and/or increase bad debt expense, which could also have a material impact on our results of operations.Delays in the timing of the collection of fuel cost recoveries as compared with expenditures for fuel purchases could have an impact on our cash flows.We are unable to predict future prices or the ultimate impact of such prices on our results of operations or cash flows. Our operating results may fluctuate on a seasonal and quarterly basis and can be adversely affected by milder weather. Our electric and natural gas utility businesses are seasonal, and weather patterns can have a material impact on our operating performance.Demand for electricity is often greater in the summer and winter months associated with cooling and heating.Because natural gas is heavily used for residential and commercial heating, the demand for this product depends heavily upon weather patterns throughout our service territory and a significant amount of natural gas revenues are recognized in the first and fourth quarters related to the heating season.Accordingly, our operations have historically generated less revenues and income when weather conditions are milder in the winter and cooler in the summer.Unusually mild winters and summers could have an adverse effect on our financial condition, results of operations, or cash flows. Item 1B — Unresolved Staff Comments None. 23 Table of Contents Item 2 — Properties Virtually all of the utility plant property of NSP-Wisconsin is subject to the lien of its first mortgage bond indenture. Electric Utility Generating Stations: Summer 2012 Net Dependable Station, Location and Unit Fuel Installed Capability (MW) Steam: Bay Front-Ashland, Wis., 3 Units Coal/Wood/Natural Gas 1948-1956 56 French Island-La Crosse, Wis., 2 Units Wood/Refuse-derived fuel 1940-1948 16 (a) Combustion Turbine: Flambeau Station-Park Falls, Wis., 1 Unit Natural Gas 12 French Island-La Crosse, Wis., 2 Units Natural Gas Wheaton-Eau Claire, Wis., 6 Units Natural Gas Hydro: Various locations, 63 Units Hydro Various Total (a) Refuse-derived fuel is made from municipal solid waste. Electric utility overhead and underground transmission and distribution lines (measured in conductor miles) at Dec. 31, 2012: Conductor Miles 345 KV 161 KV 115 KV Less than 115 KV NSP-Wisconsin had 204 electric utility transmission and distribution substations at Dec. 31, 2012. Natural gas utility mains at Dec. 31, 2012: Miles Distribution Item 3 — Legal Proceedings In the normal course of business, various lawsuits and claims have arisen against NSP-Wisconsin.NSP-Wisconsin has recorded an estimate of the probable cost of settlement or other disposition for such matters. Additional Information See Note 11 to the consolidated financial statements for further discussion of legal claims and environmental proceedings.See Item 1 and Note 10 to the consolidated financial statements for a discussion of proceedings involving utility rates and other regulatory matters. Item 4 — Mine Safety Disclosures None. PART II Item 5 — Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities NSP-Wisconsin is a wholly owned subsidiary of Xcel Energy Inc. and there is no market for its common equity securities. 24 Table of Contents NSP-Wisconsin has dividend restrictions imposed by FERC rules and state regulatory commissions: · Dividends are subject to the FERC’s jurisdiction under the Federal Power Act, which prohibits the payment of dividends out of capital accounts; payment of dividends is allowed out of retained earnings only. · The most restrictive dividend limitation for NSP-Wisconsin is imposed by its state regulatory commission.NSP-Wisconsin cannot pay annual dividends in excess of approximately $31.8 million if its calendar year average equity-to-total capitalization ratio is or falls below the state commission authorized level of 52.5 percent.NSP-Wisconsin’s calendar year average equity-to-total capitalization ratio was 52.6 percent at Dec. 31, 2012. See Note 4 to the consolidated financial statements for further discussion of NSP-Wisconsin’s dividend policy. The dividends declared during 2012 and 2011 were as follows: (Thousands of Dollars) First quarter $ $ Second quarter Third quarter Fourth quarter Item 6 — Selected Financial Data This is omitted per conditions set forth in general instructions I (1) (a) and (b) of Form 10-K for wholly owned subsidiaries (reduced disclosure format). Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations Discussion of financial condition and liquidity for NSP-Wisconsin is omitted per conditions set forth in general instructions I (1) (a) and (b) of Form 10-K for wholly owned subsidiaries.It is replaced with management’s narrative analysis of the results of operations set forth in general instructions I (2) (a) of Form 10-K for wholly owned subsidiaries (reduced disclosure format). Financial Review The following discussion and analysis by management focuses on those factors that had a material effect on NSP-Wisconsin’s financial condition, results of operations and cash flows during the periods presented, or are expected to have a material impact in the future.It should be read in conjunction with the accompanying consolidated financial statements and related notes to the consolidated financial statements. Forward-Looking Statements Except for the historical statements contained in this report, the matters discussed in the following discussion and analysis are forward-looking statements that are subject to certain risks, uncertainties and assumptions.Such forward-looking statements are intended to be identified in this document by the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “objective,” “outlook,” “plan,” “project,” “possible,” “potential,” “should” and similar expressions.Actual results may vary materially.Forward-looking statements speak only as of the date they are made, and we do not undertake any obligation to update them to reflect changes that occur after that date. Factors that could cause actual results to differ materially include, but are not limited to: general economic conditions, including inflation rates, monetary fluctuations and their impact on capital expenditures and the ability of NSP-Wisconsin and its subsidiaries to obtain financing on favorable terms; business conditions in the energy industry, including the risk of a slow down in the U.S. economy or delay in growth recovery; trade, fiscal, taxation and environmental policies in areas where NSP-Wisconsin has a financial interest; customer business conditions; actions of credit rating agencies; competitive factors, including the extent and timing of the entry of additional competition in the markets served by NSP-Wisconsin and its subsidiaries; unusual weather; effects of geopolitical events, including war and acts of terrorism; state, federal and foreign legislative and regulatory initiatives that affect cost and investment recovery, have an impact on rates, or have an impact on asset operation or ownership or impose environmental compliance conditions; structures that affect the speed and degree to which competition enters the electric and natural gas markets; costs and other effects of legal and administrative proceedings, settlements, investigations and claims; actions by regulatory bodies impacting NSP- Minnesota’s nuclear operations, including those affecting costs, operations or the approval of requests pending before the NRC; financial or regulatory accounting policies imposed by regulatory bodies; availability or cost of capital; employee workforce factors; and the other risk factors listed from time to time by NSP-Wisconsin in reports filed with the SEC, including “Risk Factors” in Item 1A of this Annual Report on Form 10-K and Exhibit 99.01 hereto. 25 Table of Contents Results of Operations NSP-Wisconsin’s net income was $50.0 million for 2012, compared with $51.0 million for 2011.Net income was positively impacted by rate increases, effective January 2012, offset by higher O&M expenses. Electric Revenues and Margin Electric production expenses tend to vary with the quantity of electricity sold and changes in the unit costs of fuel and purchased power.The electric fuel and purchased power cost recovery mechanism of the Wisconsin jurisdiction may not allow for complete recovery of all expenses and, therefore, changes in fuel or purchased power costs can impact earnings.The following table details the electric revenues and margin: (Millions of Dollars) Electric revenues $ $ Electric fuel and purchased power ) ) Electric margin $ $ The following tables summarize the components of the changes in electric revenues and electric margin for the year ended Dec. 31: Electric Revenues (Millions of Dollars) 2012 vs. 2011 Retail rate increases (Wisconsin and Michigan) $ 11 Demand revenue 5 Fuel and purchased power cost recovery 4 Retail sales increase, excluding weather impact 2 Conservation revenue (offset by expenses) 2 Sales mix ) Firm wholesale (6 ) Estimated impact of weather (3 ) Other, net (1 ) Total increase in electric revenues $ 3 Electric Margin (Millions of Dollars) 2012 vs. 2011 Sales mix $ ) Fuel and purchased power cost recovery (7 ) Firm wholesale (3 ) Estimated impact of weather (3 ) Retail rate increases (Wisconsin and Michigan) 11 Demand revenue 5 Interchange agreement billings with NSP-Minnesota 4 Retail sales increase, excluding weather impact 2 Conservation revenue (offset by expenses) 2 Other, net (1 ) Total decrease in electric margin $ (1 ) 26 Table of Contents Natural Gas Revenues and Margin The cost of natural gas tends to vary with changing sales requirements and the cost of natural gas purchases.However, due to the design of purchased natural gas cost recovery mechanisms to recover current expenses for sales to retail customers, fluctuations in the cost of natural gas have little effect on natural gas margin. The following table details the natural gas revenues and margin: (Millions of Dollars) Natural gas revenues $ $ Cost of natural gas sold and transported ) ) Natural gas margin $
